department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division release number release date uil code date jul242017 person to contact identification_number telephone number inreply refer to with the tax_court oct certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the sec_501 is revoked effective august 20xx internal_revenue_code irc recognition of your exemption under our adverse determination was made for the following reasons you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code c and that no part of your net_earnings inure to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal revenue receipts expenditures or activities as required by sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 regarding examine service records your your to contributions to your organization are no longer deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending july 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a filed under sec_7428 of the internal_revenue_code for declaratory_judgment be petition if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the 91‘ day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits the following addresses for declaratory judgement you may write to the courts at united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director exempt_organizations examinations enclosures publication department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations ee anuary weg taxpayer_identification_number form tax_year s ended july 20xx person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date date certified mail-return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do ifyou agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code ifwe don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified inthe heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informaily for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to publication generally doesn't apply after we issue this letter in you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition ina united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this fetter if you write please provide a telephone number and the most convenient time to call ifwe need to contact you thank you for your cooperation sincerely mary a epps acting director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule no or department of the treasury internal_revenue_service a form_8 a explanation of items name of taxpayer issue does continue to qualify as a school even though they've ceased operations and sold all of their assets with the exception of one building to house its administrative paperwork exhibit year period ended july 20xx facts was the est 18xx a few years ago the town of nearly xx-year hiatus in hopes of saving it from mounting debt by increasing enrollment and building excitement pay their bills and overwhelming football expenses instead the school was burdened with waves of new students who couldn't college in it was located in the college reinstated its football team after a on february 20xx eastern district of - a federal judge approved a formal liquidation plan ina property auction that followed all property and facilities with the exception of one building confirmed its bankruptcy plan case no were sold is no longer operating because the u s department of education said that students can no longer use their federal aid because federal statutes disqualify schools that file for bankruptcy currently doesn't have a board_of regents or any other type of governing body classes were suspended in 20xx and the school filed for bankruptcy in 20xx is not involved in any type of sec_501 activity and it law sec_501 an organization described in subsection c or d or sec_401 a shall be exempt from taxation under this subtitle sec_501 corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office form 886-a rev departniecnt of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended july 20xx sec_509 provides that organizations described in sec_501 are private_foundations unless they are described in sec_509 - sec_509 includes schools as that term is defined in sec_170 and sec_1_170a-9 sec_1_170a-9 provides that the term school includes an educational_organization if its primary function is the presentation of formal instruction and it normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly callied on the term includes institutions such as primary secondary preparatory or high schools and colleges and universities it includes federal state and other public-supported schools which otherwise come within the definition it does not include organizations engaged in both educational and non-educational activities unless the latter are merely incidental to the educational activities sec_170 to qualify as a school as defined in the code a school must a primarily present formal instruction b maintain a regular faculty and curriculum c have a regularly enrolled body of students and d have a facility sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 ofthe internal_revenue_code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1g defines education as a b the instruction or training of the individual for the purpose of improving or developing his capabilities the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_509_b_-1 provides that an organization that becomes a private_foundation on any date after date the organization will be treated as a private_foundation for all subsequent periods unless its status as such is terminated under sec_507 form 886-a rev department of the treasury - internal_revenue_service page -2- schedule no or department of the treasury - internal_revenue_service form_88 a explanation of items name of taxpayer eal exhibit year period ended july 20xx taxpayer's position the court designated plan agent liquidating trustee has failed to respond to my repeated attempts to contact her their position is unknown government's _ position sec_1_501_c_3_-1 tells us that to qualify for exemption under sec_501 the organization must be engaged exclusively in activities that further its exempt purposes if the organization changes its activities so that it is no longer engaged exclusively in activities that further its exempt purposes revocation must be considered the criteria that an organization must meet to be considered a school are as follows it must primarily present formal instruction it must maintain a regular faculty and curriculum it must have a regularly enrolled body of students and have a facility if one or more of these criteria are missing than the entity fails to be a school as defined in sec_170 consideration was also given to whether or not the that houses the administrative files is considered an integral part of a school such as a bookstore cafeteria housing for college students or an organization that promotes alternative education again since the college no longer qualifies as an educational entity as defined by the code the building isn't an integral part of a school if an organization fails to qualify as a school as defined in sec_170 of the code consideration must still be given to its qualification as a 501_c_3_organization with either a different foundation classification or private_foundation_status a school must essentially meet the four prongs outlined in the regulations to be classified clearly meets none of these consideration was given under b i a ii as to whether the college may continue to qualify as a public charity on some other basis for example the organization's sources of revenue may allow it to continue to meet the numerical test for public charity status under sec_509 and sec_170 or perhaps more likely sec_509 no longer has any sources of income conclusion because has ceased to exist and has distributed all of its assets except for and no longer has a source_of_income a governing body a faculty an established curriculum or student body we have determined that qualifies for exemption as an organization described in sec_501 c of the internal_revenue_code no longer form 886-a rev department of the i'rcasury internal_revenue_service page -3- ‘ ecrm a department of the treasury internal_revenue_service explanation of items - i name of taxpayer schedule no or a exhibit year period ended july 20xx form 886-a rev department of the treasury - internal_revenue_service page -4-
